                                  UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF PENNSYLVANIA

JERMAINE SANDERS,                                                      :

                          Petitioner                                   :
                                                                                CIVIL ACTION NO. 3:18-0884
                v.                                                     :
                                                                                       (Judge Mannion)
COMM. OF PA,                                                           :

                          Respondent                                   :
                                                                ORDER
                For the reasons set forth in this Court’s memorandum issued this same
day, IT IS HEREBY ORDERED that:
                1.        The above captioned petition for writ of habeas
                          corpus is DISMISSED as moot.

                2.        The Clerk of Court is directed to CLOSE this
                          case.

                3.        There is no basis for the issuance of a Certificate
                          of Appealability. See 28 U.S.C. §2253(c).




                                                                s/ Malachy E. Mannion
                                                                MALACHY E. MANNION
                                                                United States District Judge



Dated:           December 13, 2018
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2018 MEMORANDA\18-0884-01-Order.wpd
